Appeal from a judgment of the Supreme Court (Bradley, J.), entered September 13, 1999 in Ulster County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition for lack of personal jurisdiction.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a disciplinary determination finding him guilty of violent conduct, assault on staff, refusing a direct order, committing a sex offense and being out of place. Supreme Court dismissed the proceeding on the ground of lack of *569personal jurisdiction and we affirm. Petitioner failed to serve respondent and the Attorney General in accordance with the relaxed service directives set forth in the order to show cause (see, Matter of Houston v Goord, 270 AD2d 543; Matter of Burnside v Lacy, 269 AD2d 634). Accordingly, we are precluded from addressing the merits of the petition.
Cardona, P. J., Her cure, Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.